By the Court, Bronson, J.
When a corporation improperly refuses to transfer stock, the party injured has an ample though not a specific remedy by action ; (Kortright v. Buffalo Commercial Bank, 20 Wend. 91; 22 id. 348, S. C. in error ;) and for that reason a mandamus will not lie. (The King v. Bank of England, Doug. 524; Matter of Shipley, 10 Johns. 484.) And as a general rule, a mandamus will not he awarded where *244the party has an adequate remedy by action. (Boyce v. Russell, 2 Cowen, 444. The People v. Corporation of Brooklyn, 1 Wend. 318.) There are many other cases to the same effect.(a)
Motion denied.

 See Ex parte Lynch, (2 Hill 45;) Ex parte Braudlacht, (id. 367, 369;) The People ex rel. Hodgkinson v. Stevens, 5 id. 616, 629;) The People ex rel. Merritt v. Lawrence, (infra.)